Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  	The election filed October 16, 2020, is acknowledged and has been entered.
Applicant has elected with traverse Group I and the species of a DNA encoding CTLA-4 and PD-1.  Applicant submits that claims 1, 3, 5, 6, 11, 12, 14, 15 and 17 read on the elected invention and species.

2.	Claims 1-17 are pending in the application. 

3.    	Claims 2, 4, 7-10, 13 and 16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention or non-elected species of invention, there being no allowable generic or linking claim.  

4.	Claims 1, 3, 5, 6, 11, 12, 14, 15 and 17 are under examination.

Election/Restrictions
5.	Applicant's traversal of the restriction and election requirement set forth in the previous Office action, is acknowledged.  
Applicant's arguments have been carefully considered but have not been found persuasive for the following reasons:
Applicant has argued that there would not be an undue administrative burden to search all claims together.  
In response, unity of invention restriction practice for national stage applications does not require that there be a serious search burden when making a lack of unity of invention requirement (see MPEP 1893.03(d)).   
Accordingly, the restriction/election requirement is deemed proper and therefore made FINAL.  

Claim Objections




Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 3, 5, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lan et al (US 2012/0328693 A1).
With respect to these claims, Lan et al teach treating malignant diseases, including colorectal cancer, by administering a pharmaceutical composition comprising DNA encoding CTLA-4 and PD-1 in combination with an anti-cancer drug (see pages 1, right column, 4, right column, 5, left column and claims).
Accordingly, Lan et al anticipate the claims absent a showing otherwise. 

Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


10.	Claims  1, 3, 5, 6, 11, 12, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al (US 2012/0328693 A1) and Gunnlaugsson et al (EJC, 45:807-813, 2009).
 Lan et al teach treating malignant diseases, including colorectal cancer, by administering a pharmaceutical composition comprising DNA encoding CTLA-4 and PD-1 in combination with an anti-cancer drug (see pages 1, right column, 4, right column, 5, left column and claims).
Gunnlaugsson et al treating colorectal cancer with methods comprising using radiotherapy (see abstract).
Accordingly, it would have been prima facie obvious to treat colorectal cancer in subjects by administering a pharmaceutical composition comprising DNA encoding CTLA-4 and PD-1 in combination with radiotherapy.
One would have been motivated to do so because both have been individually taught in the prior art to be effective at treating colorectal cancers.  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven,205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to for a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant process claims, one of ordinary skill in the art would have reasonably expected to treat colorectal cancer in subjects by administering a pharmaceutical composition comprising DNA encoding CTLA-4 and PD-1 in combination with radiotherapy because the prior art teaches both treat colorectal cancer.  Here the art of the rejection recognized that combination treatments are commonly used to treat cancers, so one would not consider combining two known treatments to be inventive.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent a showing otherwise.          


Conclusion

11.	No claims are allowed. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,
Brad Duffy
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643
February 2, 2021